                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

 JEFFERY SCOTT MARKS,                             )
 # 13963-003,                                     )
                                                  )
        Petitioner,                               )
                                                  )
 vs.                                              )   CRIMINAL NO. 14-00054-CG-B
                                                  )   CIVIL ACTION NO. 19-55-CG-B
                                                  )
 UNITED STATES OF AMERICA,                        )
                                                  )
                                                  )
        Respondent.                               )

                                         JUDGMENT

       In accordance with the Order entered this date dismissing Petitioner Jeffery Scott Marks’s

Motion to Vacate, Set Aside, or Correct Sentence under 28 U.S.C. § 2255 as time-barred, it is

ORDERED, ADJUDGED, and DECREED that JUDGMENT is entered in favor of Respondent

United States of America and against Petitioner Marks, and that Petitioner Marks is not entitled to

the issuance of a certificate of appealability or to proceed in forma pauperis on appeal.

       DONE and ORDERED this 30th day of June, 2021.

                                         /s/Callie V. S. Granade
                                         SENIOR UNITED STATES DISTRICT JUDGE
